United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 09-1471
                                    ___________

United States of America,                *
                                         *
             Appellee,                   *
                                         * Appeal from the United States
      v.                                 * District Court for the
                                         * Southern District of Iowa.
Sammy Inarrito,                          *
                                         * [UNPUBLISHED]
             Appellant.                  *
                                    ___________

                              Submitted: January 6, 2010
                                 Filed: February 4, 2010
                                  ___________

Before MURPHY, COLLOTON, and SHEPHERD, Circuit Judges.
                          ___________

PER CURIAM.

       Pursuant to a written plea agreement containing an appeal waiver, Sammy
Inarrito pleaded guilty to conspiring to distribute and possess with the intent to
distribute cocaine, in violation of 21 U.S.C. §§ 841(a)(1), (b)(1)(B) and 846. The
district court1 sentenced him to 180 months in prison and 4 years of supervised
release. On appeal, counsel has moved to withdraw, and has filed a brief under
Anders v. California, 386 U.S. 738 (1967), in which he raises as issues whether
Inarrito understood “the full nature and extent” of the language in the plea agreement,

      1
        The Honorable John A. Jarvey, United States District Judge for the Southern
District of Iowa.
including the appeal waiver; and whether the district court erred in making
determinations at sentencing regarding drug quantity and relevant conduct.

      Upon careful review, we conclude that Inarrito knowingly and voluntarily
entered into the plea agreement and the appeal waiver, as he confirmed at the guilty-
plea hearing that he had read and signed the plea agreement, that he had fully
discussed the plea agreement with his attorney, that all the statements contained in the
plea agreement were true, and that he understood the appeal waiver. Further, we
conclude that the district court’s determinations as to drug quantity and relevant
conduct fall within the scope of the appeal waiver, and that enforcing the appeal
waiver would not result in a miscarriage of justice. See United States v. Andis, 333
F.3d 886, 889-92 (8th Cir. 2003) (en banc) (stating circumstances in which court will
enforce appeal waiver); see also United States v. Estrada-Bahena, 201 F.3d 1070,
1071 (8th Cir. 2000) (per curiam) (enforcing appeal waiver in Anders case).

      Having reviewed the record independently under Penson v. Ohio, 488 U.S. 75,
80 (1988), we find no nonfrivolous issue for appeal beyond the scope of the waiver.
Accordingly, we enforce the appeal waiver and dismiss the appeal. We grant defense
counsel’s motion to withdraw on condition that counsel inform appellant about the
procedures for filing petitions for rehearing and for certiorari.
                       ______________________________




                                          -2-